Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/246,867 filed on 01/14/2019.
Claims 1 – 14 and 20 have been examined and are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020, 07/08/2020 and 01/14/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1- 14) in the reply filed on 08/10/2022 is acknowledged.  
Applicant argued in “response to Election” page: 2 that “Although the office action acknowledges that a showing of separate utility is required to support the restriction requirement, no such showing is made. Instead the office action merely characterizes the two subcombinations by quoting claim language without any discussion of their relationship. In particular, no showing is made that the apparatus of Invention II has any utility separate from its use in the combination. Nor does the office action show that the optical measurement method of Invention I may use a different apparatus other than Invention II. This is not found persuasive because Group I, for example Claim 1 is directed to a optically measuring a position of a measurement surface relative to a reference position and activating the sensor module to project a curtain of light in a first plane from the laser device onto the measurement surface to form an impingement line using the laser device and detect an object centroid where light scattered from the impingement line impinges on a row of photodetectors of the sensor module. This whole claim 1 is performed by sensor module measuring a position of a measurement surface including series of steps that is mounted or attached to a clamp. See Fig. 19, 2 (sensor module). 
On the other side, Group II, for example, claim 15, is directed towards an apparatus of a clamp and a sensor latched to the clamp and a clamp arm rigidly coupled to the clamp block and having a portion with first and second threaded bores; first and second screws threadably coupled to the first and second threaded bores respectively and having respective ends; and a pressure plate movably coupled to the clamp arm and disposed between the clamp block and a portion of the clamp arm, see Fig. 19, 4d (clamp). This whole claim 15 is about a clamp describing its characteristics. To explain better in a simple way, if you are using a computer putting on a wooden table, the computer made of many electricidal components and the wooden table is made of simply wood, even though both of them using together, that does not mean that both invention are same, any ordinary people will understand the difference between computer and the table and will not claim as same invention. 
Furthermore, original claims 1 - 14 did not have any limitation(s) related to claim 15, 16, 18 and 19. Claims 17 and 20 are dependent on the claim 15.  Therefore claims 1 - 15 and claims 15 - 20 were considered to be independent or distinct inventions.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: Classified separately.
 Based on closer looking at the claims, Examiner believed that dependent claim 20 should also be included in Group I (claim 1 – 14 and 20) because some features of claim 20 are more relevant to claim 1. 
The restriction requirement mailed on 08/10/2022 is still deemed proper and is therefore made FINAL. 

Claims 1- 14 and 20 are pending in this application. Claims 15 – 19 have been withdrawn from consideration for reasons stated in the above paragraphs. Claims 1 – 14 and 20 have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 2, Sensor module.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 and 5 is rejected because the limitation “object centroid” is not defined in the specification. The specification states that “centroid of the object is the point at the center of the thin cross section of the laser line which impinges on the linear array of photodetectors 18” (see specification, para: 0061).  However, question arises as to how a “line” can have a cross section because a line has only one dimension and has no cross section. Appropriate correction is required.
Claims 2 – 4 and 6 - 14 are rejected because they are dependent on claim 1, and by their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification states that “centroid of the object is the point at the center of the thin cross section of the laser line which impinges on the linear array of photodetectors 18” (see page specification, para: 0061).  However, question arises as to how a “line” can have a cross section because a line has only one dimension and has no cross section. In claim 1, from the recitation “detecting an object centroid” it is not clear how centroid of an object can be “detected” with photodetectors specifically because a line has no cross section.  The lack of clarity on how a photodetector can detect a centroid has made the claim vague and unclear. 

Claims 2 – 4 and 6 – 14 are rejected because they are dependent on claim 1 and 5, and by their dependency on claim 1 they have all the deficiencies of their respective parent claims inherent in them.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Claims 1 – 5, 8 – 10, 13, 14 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 - 9, 11 and 13 U.S Patent No. 11,396,385 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application 16/246,867
US Patent No. 11,396,385 B2
Claim 1.
Claim 1.
Claim 2.
Claim 2.
Claim 3.
Claim 5, 7, 8.
Claim 4. 
Claim 11.
Claim 5.
Claim 13.
Claim 8.
Claim 6.
Claim 9.
Claim 9.
Claim 10.
Claim 5. 
Claim 13.
Claim 7, 11.
Claim 14.
Claim 11.
Claim 20.
Claim 13.


Nonetheless, claim 1 of the present application made the claim a broader version of claims 1 U.S Patent No. 11,396,385 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 – 5, 8 – 10, 13, 14 and 20 is not patentably distinct from claims 1, 2, 5 - 9, 11 and 13 U.S Patent No. 11,396,385 B2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 3, 5 – 11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Braghiroli (US 2016/0245725 A1) in view of Yeeles (US 2014/0368637 A1) and further in view of Hoeller (DE 102009040990 A1).

Regarding claim 1, Braghiroli discloses: “a method for optically measuring a position of a measurement surface relative to a reference position [see para: 0051; The relative position between the source 12, the spherical lens 15 and the optical sensor 16 is such that the planar light beam 13 reflected by the tire 2 encounters the spherical lens 15 and is focused at a point of the optical sensor 16], the method comprising: 
(c) activating the sensor module to project a curtain of light in a first plane from the laser device onto the measurement surface to form an impingement line using the laser device [see para: 0060; The device 10, which is fixed on the base 5, is activated. The source 12 illuminates the linear portion 17 of the tread 2A with the planar beam of light 13] and 
(d) transmitting object centroid data signals from the sensor module to a data acquisition module [see para: 0026; ensuring that the data are transmitted to the control unit of the maintenance apparatus or to other computers that are integrated], wherein the object centroid data signals represent a measured position of the measurement surface [see para: 0005; The reflected beam is captured by a receiver provided with a sensitive two-dimensional surface, of CCD or CMOS type. Such sensitive surface generates signals proportional to the position of each point, of the strip, reflected on said sensitive surface].  
Braghiroli does not explicitly disclose: “(a) attaching a clamp to a reference surface at a location;
(b) fixedly coupling a sensor module to the clamp so that a laser device inside the sensor module is aimed at a measurement surface;
(c )….detect an object centroid where light scattered from the impingement line impinges on a row of photodetectors of the sensor module”.
However, Yeeles, from the same or similar field of endeavor teaches: “(a) attaching a clamp to a reference surface at a location [see para: 0067; With reference now to FIG. 3, an illustration of an enlarged view of imaging device 206 from FIG. 2 is depicted in accordance with an illustrative embodiment. In this illustrative example, imaging device 206 includes camera 300, attachment plate 301, structure 302, and positioning system 304];  
(b) fixedly coupling a sensor module to the clamp so that a laser device inside the sensor module is aimed at a measurement surface [see Fig. 3; para: 0067; With reference now to FIG. 3, an illustration of an enlarged view of imaging device 206 from FIG. 2 is depicted in accordance with an illustrative embodiment. In this illustrative example, imaging device 206 includes camera 300, attachment plate 301, structure 302, and positioning system 304]; 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Braghiroli to incorporate the teachings of Yeeles and provide the advantage and capability of being able to mount laser device or sensor modules using calibrator structure such as clamp on the aircraft at a desired location [Yeeles see para: 0067 and Fig. 3].
Braghiroli and Yeeles does not explicitly disclose: “(c )….detect an object centroid where light scattered from the impingement line impinges on a row of photodetectors of the sensor module”.
However, Hoeller, from the same or similar field of endeavor teaches: “detect an object centroid where light scattered from the impingement line impinges on a row of photodetectors of the sensor module [see para: 0088 - 0089; FIG. 5 is a flowchart illustration 61 of a method for measuring a surface according to an exemplary embodiment. 889 The method may be performed with the apparatus 51 of FIG. 4. [0089] 893 At 61, an optical signal comprising a sequence of light pulses is directed in a light beam to sequentially impinge on a plurality of points of the surface in a first scan direction. 895 In this case, the optical signal scans a fan beam. In the device 51, the scan in the first direction can be realized by a corresponding scanning movement of the scanner 53. Distances of the plurality of points to a reference position are determined by evaluating the signal etected by the detector 56 during the first scan as a function of the deflection position defined by the scanner]; and 
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Braghiroli to add the teachings of Yeeles as above, to further incorporate the teachings of Hoeller and provide the advantage and capability of being able to detect measured position of the measurement surface relative to the reference surface based on object centroid data [Hoeller see para: 0088- 0089]. 

Regarding claim 2, Braghiroli, Yeeles and Hoeller disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Braghiroli discloses: “wherein step (b) comprises orienting the sensor module so that the row of photodetectors are aligned in a second plane that is generally perpendicular to the first plane and intersects the curtain of light [see Fig. 3].  

Regarding claim 3, Yeeles in the combination teaches: “wherein at least one of the measurement surface and reference surface is a control surface of an aircraft [see para: 0029; In this illustrative example, with platform 104 taking the form of aircraft 108, first structure 110 may take the form of control surface 114 and second structure 112 may take the form of wing 116. Control surface 114 may be, for example, without limitation, a flap, an aileron, a stabilizer, or some other type of control surface].  

Regarding claim 5, claim 5 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for a method claim.
	Furthermore, Yeeles in the combination teaches: “Wireless transmitter to transmit or send data to remote location or controlling wirelessly sensor modules [see para: 0050; Imaging system 132 may be configured to communicate with calibrator 136 using any number of wired communications links, wireless communications links, optical communications links, and/or other types of communications links].

Regarding claim 6, Braghiroli, Yeeles and Hoeller disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
	However, “the first reference surface is a surface of a flap of an aircraft and the first measurement surface is a surface of a flaperon of the aircraft” is only a matter of design choice because it only requires mere selection of a desired part for having the surface of a flap of an aircraft and the surface of a flaperon of the aircraft at a desired location.

Regarding claim 7, Yeeles in the combination teaches: “wherein the first reference surface is a surface of a wing of an aircraft [see para: 0035; In one illustrative example, set of transducers 120 may include first transducer 121 positioned at a first hinge connecting an inboard portion of control surface 114 to wing 116, second transducer 122 positioned at a second hinge connecting a middle portion of control surface 114 to wing 116, and third transducer 123 positioned at a third hinge connecting an outboard portion of control surface 114 to wing 116] and the first measurement surface is a surface of an aileron of the aircraft [see para: 0029; In this illustrative example, with platform 104 taking the form of aircraft 108, first structure 110 may take the form of control surface 114 and second structure 112 may take the form of wing 116. Control surface 114 may be, for example, without limitation, a flap, an aileron, a stabilizer, or some other type of control surface].  

Regarding claim 8, Braghiroli, Yeeles and Hoeller disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
	However, “the first reference surface is a surface of a fuselage of an aircraft and the first measurement surface is a surface of a rudder of the aircraft” are various aircraft parts is only a matter of design choice because it only requires mere selection of a desired part for having the surface of a fuselage and the surface of a rudder of the aircraft at a desired location.

Regarding claim 9, Braghiroli, Yeeles and Hoeller disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
	However, “wherein the first reference surface is a surface of an elevator of an aircraft and the first measurement surface is attached to a fuselage of the aircraft”, various aircraft parts is only a matter of design choice because it only requires mere selection of a desired part for having the surface of an elevator of an aircraft and the fuselage of the aircraft at a desired location.

Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 and 5 but for second addition component such as second clamp and transmitting data signal thru wireless transmitter.

Regarding claim 11, Braghiroli, Yeeles and Hoeller disclose all the limitation of claim 5 and are analyzed as previously discussed with respect to that claim.
	However, “wherein the first sensor module is in a sleep mode during step (g) and the second sensor module is in a sleep mode during step (c)”, various aircraft sensor module using in sleeping mode depends on various condition is only a matter of design choice because it only requires mere selection of a desired part to have sleeping mode based on the condition.

Regarding claim 13, Braghiroli, Yeeles and Hoeller disclose all the limitation of claim 12 and are analyzed as previously discussed with respect to that claim.
	However, “wherein at least one of the first measurement surface and first reference surface is a first control surface of an aircraft, and at least one of the second measurement surface and second reference surface is a second control surface of the aircraft”, are various aircraft parts is only a matter of design choice because it only requires mere selection of a desired part for having first measurement surface and first reference surface is a first control surface of an aircraft and the second measurement surface and second reference surface is a second control surface of the aircraft at a desired location. 

Regarding claim 20, Braghiroli, Yeeles and Hoeller disclose all the limitation of claim 15 and are analyzed as previously discussed with respect to that claim.
	However, various components like laser device or sensor modules getting power from battery module is commonly known in the art and therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate what is known in the art, the teaching of combination of these references due to the fact that the combining would make these components workable by mounting any remote location of the aircraft.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Braghiroli (US 2016/0245725 A1) in view of Yeeles (US 2014/0368637 A1) in view of Hoeller (DE 102009040990 A1) and further in view of Stahl et al. (US 2014/0007397 A1)

Regarding claim 4, Braghiroli, Yeeles and Hoeller disclose all the limitation of claim 3 and are analyzed as previously discussed with respect to that claim.
	The combination does not explicitly disclose: “further comprising: 
rotating the control surface by discrete degrees of actuation; 
repeating steps (c) at each discrete degree of actuation until the measured position of the control surface relative to a reference position is a neutral position; and 
rigging operator controls to accurately reflect the neutral position of the control surface based on object centroid data signals received from the sensor module”.
However, Stahl, from the same or similar field of endeavor teaches: “further comprising:
rotating the control surface by discrete degrees of actuation [see para: 0003; Control surfaces that are movably connected to a reference structure and that are adjustable through a linear and/or rotary actuator are commonly used on aircraft for providing a variety of different flight mechanical tasks];
repeating steps (c) at each discrete degree of actuation until the measured position of the control surface relative to a reference position is a neutral position [see para: 0044; By moving the elevator 12 up and down, an impinging light spot 32 moves down and up on the indication surface 30. By re-adjusting the connection of the actuator 18 to the elevator 12 the trajectory of the impinging spot 32 is altered. If the trajectory is satisfying for the operator or if the spot 32 in the neutral position of the elevator 12 is in a predetermined region of the indication surface 30, the rigging process is completed]; and
rigging operator controls to accurately reflect the neutral position of the control surface based on object centroid data signals received from the sensor module [see para: 0019; In one embodiment, the optical rigging component may comprise a third rigging component that includes an aperture, wherein the third rigging component is adapted for being fixed relative to the reference structure of the aircraft between the first rigging component and the second rigging component in order to define a straight light beam between the light source and the light receiver. Through an appropriate exact alignment of the first and third rigging component on a reference structure rays of light may only intersect with the aperture and the first rigging component when the control surface is almost exactly in its center position. By providing an appropriate marker or detector on the indication surface the exact neutral position can be indicated].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the combination to include the missing limitation as taught by Stahl and provide the advantage and capability of being able to rigging a control surface of an aircraft, the control surface is movable relative to a reference structure of the aircraft actuator which is a mobile control unit, sending signal to a deflection of the control surface and an optical rigging apparatus having a first and second rigging component [Stahl, see abstract].

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Buchheit et al (US 2016/0202148 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486